Montgomery, J.
This is certiorari to review the decision of the circuit court on an application for mandamus to compel the board of supervisors to submit to the voters of the county a proposition to repeal a prohibitory resolution, adopted March 7,1892. The question was again submitted to the voters, and an election had, *646May 14, 1894, the people again declaring in favor of prohibition. On March 23, 1896, petitions were filed with the clerk in due form, asking that an election be called to vote upon the question in May, at a date after the lapse of two years. The board declined to call an election, on the ground that' the action of the board calling an election cannot be had within two years after a previous vote on the question, even though the time fixed-for the vote of the people be more than two years after ■ the previous vote. The question depends upon the construction of two provisions of the statute. Pub. Acts 1889, Act No. 207, § 9, contains a provision as follows:
“Provided, however, that such proposition having been once submitted and decided either way by a majority of the votes of the qualified electors in any county in this State, voting thereon, the same shall not be again submitted in such county within a period of two years next thereafter, but may, at any time after the expiration of such period, upon a like petition and action, be again submitted, and so on, at the expiration of not less than two years after every such election.”
In section 13 is found the following:
“Such resolution of prohibition shall take full effect within such county on the first day of May next following its adoption, and shall not be subject to repeal by the board of supervisors within two years next thereafter, after the expiration of which period the board may again, by a majority vote of all the members elect, act as in the first instance, and repeal such resolution of prohibition, but not unless a majority of the electors of the county, voting on such proposition, at a subsequent election duly called and held in accordance with the provisions of this act, shall have declared against the prohibition of the manufacture of liquors and of the traffic therein.”
We construe these provisions to mean that the question shall not be again submitted to a vote of the people, after a former vote is taken, within two years. We do not think that action by the voters in preparing petitions, and presenting them to the board, or [the order of the board calling an election, must wait the lapse of two years.
*647It is suggested that the purpose of this act is to provide for prohibition, and that a construction should be adopted to give effect to that intention, and best serve its object, namely, prohibiting the manufacture and sale of intoxicating liquors. But the answer to this is that the purpose of the act is to prohibit the traffic only in case the people of the county so decide, and that the predominant feature of the act is to confer upon the people of the county the right to decide whether they will or will not have prohibition ; and it is with reference to this intent and purpose that the act must be construed. Having in mind this intent and purpose, we do not think it was the purpose to leave the question of calling an election to the discretion of the board. The proviso in section 9 means that the people, upon a petition answering the requirements of the statute, may have the question submitted.
Writ of mandamus will issue, but without costs.
Grant, Hooker, and Moore, JJ., concurred. Long, C. J., did not sit.